Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1, 7, 11-13, 16-20, 51, 53, 57, 60-68, and 76-82 are pending.
	Claims 1, 7, 11-13, 16-20, 62-68, and 76-82 were previously withdrawn.
	Claim 53 was previously withdrawn for depending on a nonelected invention.
	Claims 51, 57, 60, and 61 are currently amended.  
	Claims 51, 57, 60, and 61 are examined on the merits.
	
Response to Arguments – Specification
	Applicant’s amendments made 11/23/2021 overcome the objection of record. 

Response to Arguments – Claim Objections
	Applicant’s amendments made 11/23/2021 overcome the objection of record. 

Response to Arguments - Claim Rejections - 35 USC § 112
	Applicant’s amendments made 11/23/2021 overcome the indefiniteness rejection of record.  

  
Response to Arguments - Claim Rejections - 35 USC § 102
	Applicant’s amendments made 11/23/2021 overcome the anticipation rejections of record.  However, applicant’s amendments require new 35 USC 103 rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 51, 57, 60, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler, Physiological genetics of the dominant gibberellin-non responsive maize dwarfs, Dwarf8 and  Dwarf9, Planta, 1994, Issue 193, Pages 341-348, in view of Kundu, W02007124312-A2, November 1, 2007, and Svitashev, Targeted Mutagenesis, Precise Gene Editing, Site-Specific Gene Insertion in Maize using Cas9 and Guide RNA, Plant Physiology, October 2015, Volume 169, Pages 931-945, and Murphy, The Influence of Plat Densities on Yields and Agronomic Performance of a Semi-dwarf and a Conventional Type Corn Hybrid in Southern Manitoba, A thesis presented to the University of Manitoba in fulfillment of the thesis requirement for the degree of Master of Science in the Department of Plant Science, University of Manitoba, National Library of Canada, 1988.
With respect to claim 51, Winkler teaches that a method for reducing height of a maize plant by producing a maize plant with a mutant Dwarf8 (D8-1) allele which has less than 25% of the height of a wild type plant not containing this mutation which is a reduction of more than 75% (Winkler, Page 345, Column 1, Figure 3).  Winkler also teaches that D8-1 is dwarf mutant involved in gibberellin (GA) signaling (Winkler, Page 341, Column 1, Abstract).  
With respect to claim 51, Winkler does not teach the sequence of the Dwarf8 gene or the use of a targeted site-directed method to introduce the modification into the D8 locus.
With respect to claim 51, Kundu teaches the sequence of D8. Specifically, Kundu teaches a sequence of Maize ZM-D8 which shares 100% identity to SEQ ID NO: 76 of the instant application.  
With respect to claim 51, Svitashev teaches the targeted mutagenesis of endogenous maize genes using (CRISPR)-associated (Cas)-guide RNA technology (Svitashev, Page 931, Abstract).
	With respect to claim 51, Murphy teaches that semi-dwarf maize varieties significantly outyield tall varieties and also have low values for stalk breakage and root lodging agriculturally important traits (Murphy, Page v, Paragraph 4).  
	With respect to claim 57, Winkler teaches the limitations of claim 51 taught above (See above).  
With respect to claim 57, Winkler does not teach the sequence of the Dwarf8 gene, the use of a targeted site-directed method to introduce the modification into the D8 locus, or a sequence with at least 95% identity to SEQ ID NO: 76.
With respect to claim 57, Kundu teaches the limitations of claim 51 taught above (See above).  

With respect to claim 57, Svitashev teaches the limitations of claim 51 taught above (See above).  
With respect to claim 57, Murphy teaches the limitations of claim 51 taught above (See above).  
With respect to claim 60, Winkler teaches the limitations of claim 51 taught above (See above).  
With respect to claim 60, Winkler does not teach the sequence of the Dwarf8 gene, the use of a targeted site-directed method to introduce the modification into the D8 locus, or a sequence with at least 95% identity to SEQ ID NO: 76.
With respect to claim 60, Kundu teaches the limitations of claim 51 taught above (See above).  
With respect to claim 60, Svitashev teaches the limitations of claim 51 taught above (See above).  Additionally, Svitashev teaches a CRISPR method which was able to generate reduced activity of a target in the maize genome (Svitashev, Page 937, Figure 2; Svitashev, Page 937, Column 1, Paragraph 2-Page 937, Column 2, Paragraph 1).
With respect to claim 60, Murphy teaches the limitations of claim 51 taught above (See above).  
With respect to claim 61, Winkler teaches teaches the limitations of claim 51 taught above (See above).  
With respect to claim 61, Winkler does not teach the sequence of the Dwarf8 gene, the use of a targeted site-directed method to introduce the modification into the D8 locus, a sequence with at least 95% identity to SEQ ID NO: 76, or the use of a guide RNA that corresponds to a target sequence selected from SEQ ID NOS: 62-69.
With respect to claim 61, Kundu teaches the limitations of claim 51 taught above (See above).  
With respect to claim 61, Svitashev teaches the limitations of claim 51 taught above (See above).  
With respect to claim 61, Murphy teaches the limitations of claim 51 taught above (See above).  
.

    PNG
    media_image1.png
    901
    773
    media_image1.png
    Greyscale



Conclusion 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561.  The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                

/WEIHUA FAN/Examiner, Art Unit 1663